Citation Nr: 0508911	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
ankle injury residuals prior to July 28, 1998.  

2.  Entitlement to a rating in excess of 60 percent for 
rheumatoid arthritis of the right wrist and left ankle from 
July 28, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to April 1996.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  In December 2002 
the Board ordered additional development of the evidence.  In 
September 2003, the Board remanded the case to the RO to 
address due process concerns.  

At the outset, a discussion of the procedural history of this 
case is in order.  An August 1996 rating decision granted 
service connection for "sero negative rheumatoid arthritis" 
of the right wrist, rated 20%, and denied service connection 
for a left ankle disability.  The veteran filed a notice of 
disagreement (NOD) with the denial of service connection for 
a left ankle disability (But notably not with the decision 
regarding the right wrist, and that rating became final.).  
In June 1998 the RO granted service connection for left ankle 
injury residuals, rated 10 %.  In May 1999 the veteran filed 
a NOD with the rating assigned for the left ankle.  A June 
1999 rating recharacterized the two disabilities as a single 
entity, rheumatoid arthritis of the right wrist and ankle 
joints, rated  40% effective July 28, 1998, the stated date 
of a report showing "active inflammatory process".  An 
October 2000 rating decision further increased the rating for 
seronegative rheumatoid arthritis of the right wrist and left 
ankle to 60 percent, from July 28, 1998.  Thus, the case has 
become one involving "staged" ratings, as listed on the 
preceding page.  

The veteran also initiated an appeal of the October 2000 
denial of a total disability rating based on individual 
unemployability.  He did not submit a substantive appeal 
after a SOC was issued in June 2002.  Hence, that issue is 
not before the Board.

The issue of entitlement to a rating in excess of 60 percent 
for rheumatoid arthritis of the right wrist and left ankle 
joints from July 28, 1998 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.

FINDINGS OF FACT

1.  Prior to June 27, 1997, it was not shown the veteran's 
service connected left ankle disability involved an active 
inflammatory process; the disability was manifested by 
subjective complaints of pain and objective findings of 
swelling and moderate limitation of motion; marked limitation 
of motion or ankylosis was not shown.

2.  From June 27, 1997, the left ankle disability has been 
shown to involve an active rheumatoid process (also 
encompassing the right wrist), which has been determined to 
be productive of severe impairment of health.  


CONCLUSION OF LAW

A 60 percent  rating for rheumatoid arthritis of the left 
ankle and right wrist is warranted from June 27, 1997; a 
rating in excess of 10 percent for left ankle injury 
residuals prior to June 27, 1997, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
Part 4, 4.71a, Codes 5002, 5010, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  

The veteran was advised of the basis for the rating of the 
left ankle disability in the June 1998 rating decision, as 
well as in a SOC in July 1999.  Notice by SOC was proper, as 
the matter of the rating is a "downstream" issue.  See 
VAOPGCPREC   8-2003.  A March 2004 letter specifically 
referred to "VCAA," acknowledged the  increased rating 
claim, and advised the veteran of what evidence was necessary 
to establish an increased rating.  It also informed him of 
his and VA's respective responsibilities in claims 
development.  While the letter advised the veteran that he 
should submit additional evidence in support of his claims 
within 60 days, it also advised him that evidence received 
within a year would be considered.  A November 2004 
supplemental SOC (SSOC) also provided the notice of pertinent 
VCAA regulations.  Everything submitted by the veteran to 
date has been accepted for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the July 2003 SSOC (at page two) 
advised the veteran to submit everything in his possession 
pertinent to the claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded multiple VA 
examinations, most recently in 2000 (and since the period in 
question predates that examination, any further examination 
would be pointless).  The RO has obtained the medical records 
upon which a Social Security Administration (SSA) disability 
benefits award was made.  VA's assistance duties are also 
met.  

Factual Basis

On June 1996 VA examination the veteran complained of left 
ankle pain.   Examination showed left ankle swelling and some 
pain on walking on the left toes.  Left ankle range of motion 
was 0 to 10 degrees dorsiflexion, and 0 to 40 degrees plantar 
flexion.  Medial malleolus swelling was noted.  The pertinent 
diagnosis was left ankle sprain with signs and symptoms as 
described.  A left ankle X-ray was normal.

A June 27, 1997 VA consultation report shows that sero 
negative rheumatoid arthritis of the right wrist also 
affected the left ankle.
VA whole body bone scan testing in September 1997 showed 
abnormal right wrist bone scan with degenerative changes of 
the right wrist and left ankle.

On July 27, 1998 private examination the veteran complained 
of bilateral ankle and foot pain.  A bone scan showed 
significant uptake in the right wrist and bilateral ankles.  
The physician opined that the veteran had seronegative 
rheumatoid arthritis.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Because the instant appeal is from an initial rating assigned 
with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal 
period, based on the facts found, must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to July 28, 1998 the RO rated the veteran's left ankle 
injury residuals 10 percent under Codes 5299-5010.  Code 5299 
is used to identify musculoskeletal system disabilities that 
are not specifically listed in the Rating Schedule, but are 
rated by analogy to similar disabilities under the Rating 
Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Code 5010 (for 
traumatic arthritis), directs that the disability should be 
rated according to the limitation of motion of the affected 
joint.  Limitation of motion of the ankle is rated under Code 
5271 which provides a 10 percent rating, if the limitation is 
moderate, and a maximum 20 percent rating marked.  (Normal 
range of ankle motion is 20 degrees dorsiflexion and 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.)  
To warrant a rating in excess of 20 percent, ankylosis would 
have to shown. 38 C.F.R. § 4.71a, Code 5270.

Under Code 5002 rheumatoid arthritis, as an active process, 
warrants a 20 percent evaluation for one or two exacerbations 
a year in a well-established diagnosis.  A 40 percent rating 
is warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent rating is warranted for 
rheumatoid arthritis productive of severe impairment of 
health.  [The RO has determined that an active process with 
severe impairment of health is shown from the time evidence 
shows the rheumatoid process affected the left ankle.]

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. 4.40.  The factors 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 4.45.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

At the outset, it is noteworthy that the RO has already made 
factual findings that are (in part) the basis for the partial 
favorable determination being made.  The RO has determined 
that the veteran's rheumatoid arthritis has produced severe 
impairment of health from the time involvement of the left 
ankle was shown.  See rating decisions of June 1999 and 
October 2000 which note this to be on July 28, 1998.  
However, a close review of the record revealed that the 
record on which the RO relied is dated June 27, 1997.  Hence, 
the increased rating of 60 percent is warranted from that 
date, providing retroactive effect for the RO's previous 
awards.   

What remains for consideration at this time is the matter of 
the rating for left ankle disability prior to June 27, 1997.  
As it was not shown to involve a rheumatoid process prior to 
June 27, 1997, it must be rated based on impairment of the 
left ankle joint.  To warrant the next higher (20 percent) 
rating prior to June 27, 1997, the evidence would have to 
show marked limitation of motion or ankylosis of the ankle.  
The competent (medical) evidence of record, which includes 
the report of a June 1996 VA examination, shows left ankle 
range of motion of 10 degrees of dorsiflexion and 40 degrees 
of plantar flexion.  These findings reflect no more than 
moderate limitation of left ankle motion.  See 38 C.F.R. 
§ 4.71, Plate II.  Likewise, the medical evidence of record 
does not demonstrate any other significant functional loss to 
warrant an increased rating prior to June 27, 1997 based on 
38 C.F.R. 4.40 and 4.45.  Prior evidence did not show 
additional loss of range of motion because of flare-ups, 
impaired endurance, or weakness.  Hence, there is no basis in 
the evidence for a rating in excess of 10 percent for the 
left ankle disability prior to June 27, 1997.  





ORDER

A 60 percent rating for rheumatoid arthritis of the left 
ankle and right wrist is warranted from June 27, 1997, and to 
that extent the appeal is granted; a rating in excess of 10 
percent for left ankle injury residuals prior to June 27, 
1997 is denied.  




REMAND

A preliminary review of the record reveals that additional 
development is necessary before the Board may proceed with 
appellate review of the issue of entitlement to a rating in 
excess of 60 percent for rheumatoid arthritis of the right 
wrist and left ankle joints from July 28, 1998.  The current 
60 percent rating is assigned under  38 C.F.R. § 4.71a, Codes 
5002 and 5022.  Under Code 5002, rheumatoid arthritis, as an 
active process, warrants a 60 percent evaluation where the 
evidence demonstrates symptomatology less than the criteria 
for 100 percent, but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbation occurring 4 or more times a year, or a lesser 
number over prolonged periods.  A 100 percent evaluation is 
warranted for constitutional manifestations associated with 
active joint involvement, totally incapacitating.

Diagnostic Code 5002 also provides that chronic residuals in 
an inactive process are rated as limitation of motion or 
ankylosis under the appropriate diagnostic codes for the 
specific joints involved.  [A Note to 38 C.F.R. § 4.71a, Code 
5002, provides that the ratings for the active process will 
not be combined with the residual ratings for limitation of 
motion or ankylosis.  Rather, the higher rating evaluation 
will be assigned.]  It is fairly obvious that rating as an 
active process affords the veteran here the greater benefit.

The veteran was most recently examined in May 2000.  At the 
time, he was noted to be unemployed, and enrolled as a full-
time student.  He was be under the care of the rheumatoid 
clinic at the Denver, Colorado VA Medical Center (VAMC), with 
his next appointment scheduled for July 2000.  Regarding the 
employability of the veteran, the examiner commented that due 
to his degenerative arthritis his employment activities were 
limited/restricted.  It was added that sedentary employment 
may be feasible.  

The veteran apparently receives ongoing treatment for the 
disability at issue.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and such records may have bearing on the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, they must be obtained.

VA's duty to assist also includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. § 
3.159(c)(4).  As the veteran's rheumatoid arthritis has not 
been evaluated in a number of years, a current evaluation is 
necessary to properly evaluate his condition.  Notably, 
"staged" ratings are for consideration.  It is noteworthy 
that SSA has determined the veteran disabled as of May 1999 
due to rheumatoid arthritis or other polyarthropathy.  

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should obtain from the VAMC in 
Denver, Colorado complete records of the 
treatment afforded the veteran for 
rheumatoid arthritis since July 2000.  
The veteran should also be asked to 
identify any other sources of treatment 
for this disability since July 2000, and 
complete records should be secured from 
all sources identified.

2.  The RO should then arrange for the 
veteran to be examined by a 
rheumatologist to ascertain the current 
severity of his seronegative rheumatoid 
arthritis.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should identify any 
constitutional manifestations associated 
with active joint involvement and to 
solicit information from the veteran as 
to why he believes his rheumatoid 
arthritis of the left ankle and right 
wrist causes total incapacitation.  The 
examiner should provide an opinion as to 
whether the veteran's rheumatoid 
arthritis of the left ankle and right 
wrist is indeed totally incapacitating.  
If the rheumatoid arthritis is not 
manifested by an active process at the 
time of the examination, the examiner 
should fully report the limitations of 
each joint involved.  The examiner should 
explain the rationale for all opinions 
given.

3.  The RO should then readjudicate the 
remaining claim.  If it is denied, the 
veteran and his representative should be 
furnished an appropriate SSOC, and given 
ample opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


